DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16, 26 and 28-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 2, 5, 17, 27 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs (US 2005/0029287) in view of Lavie et al. (US 2009/0202686, hereafter Lavie)
With respect to claims 1 and 27, Mobbs teaches a drink dispensing system (beverage dispensing apparatus 11, par. 29) for dispensing a drink comprising a plurality of drink reservoirs (containers 12, par. 38), one or more sensors (machine sensor S, par. 39) for sensing contents or property-data of a container at a target location so as to perform one or more of the following drink distinguishing operations: distinguishing between multiple types of beverages; distinguishing between multiple types of coffee; and distinguishing between multiple types of beer; and control circuitry for: in response to output of the sensors, dynamically selecting a reservoir from the plurality of reservoirs in accordance with the results of the drink-distinguishing operations, and causing the dispenser to dispense the appropriate drink. (par. 38-41, Figs. 1-3)
Mobbs does not teach the system for printing on a current drink comprising: an ink-jet printer defining a target-location; the plurality of reservoirs containing a colorant, the sensors for sensing a current drink, or the control circuitry for: causing the ink-jet printer to print, on an upper surface of the current drink, a pre-stored digital image using a selected colorant from the plurality of colorant reservoirs.
	Lavie teaches a drink-printing system (automated printer 120) for printing on a current drink comprising: an ink-jet printer (printer head 140) defining a target-location and control circuitry for causing the ink-jet printer to print, on a upper surface of the current drink, a pre-stored digital image using a colorant. (col. 4, lines 4-11, Fig. 2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include printing an image on a current 
	With respect to claims 2, 5, 17 and 31, although Mobbs, as modified by Lavie, does not explicitly discuss determining whether the drink is coffee or beer, these are common types of drinks to be dispensed and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include this functionality, and to provide a colorant having a similar base in order to provide an appropriate flavor combination.
	Likewise, with respect to claims 32-35, determining between coffee and another type of beverage, or between beer and another type of beverage is merely another version of identifying the drink. The exact nature of the drink, whether it is coffee or beer or another beverage altogether does not render the invention obvious over the prior art which teaches determining a type of beverage. 
	 
Claims 19-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs in view of Lavie, as applied above, and further in view of Sako et al. (JP 2014167716, hereafter Sako)
	With respect to claim 19, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink so as to sense a property of a foam that is disposed at an upper surface of the drink.
	Sako teaches a drink-distinguishing operation which includes photographing the contents of a current drink and analyzing a portion of the photograph to distinguish the drink. (See Type Determination Unit 10a, Fig. 2, page 5)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from 
With respect to claim 20, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink so as to sense a color property of contents of the current drink. 
Sako teaches a drink-distinguishing operation which includes photographing the contents of a current drink and analyzing a portion of the photograph to distinguish the drink. (See Type Determination Unit 10a, Fig. 2, page 5)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from analyzing a photograph, as taught by Sako, in order to perform the analysis without relying on a label on the drink container.
	With respect to claim 23, Mobbs, as modified by Lavie, teaches all that is claimed, as in the above rejection, except wherein the performing of at least one of the drink-distinguishing operations includes photographing the contents of the current drink and analyzing a portion of the photograph corresponding to the contents of the drink.
Sako teaches a drink-distinguishing operation which includes photographing the contents of a current drink and analyzing a portion of the photograph to distinguish the drink. (See Type Determination Unit 10a, Fig. 2, page 5)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Mobbs to determine the type of drink from 
	With respect to claims 24-25, although Mobbs, as modified by Lavie and Sako does not explicitly teach the photographing is from above a rim of a beverage-container of the current drink or the photographing is from camera disposed above the current drink and downwardly-aimed to the current drink, the location and direction of the camera taking the photograph would best be chosen based upon the type of photograph desired for analysis and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide whatever photograph location and direction is desired to allow the analysis of a particular part of the drink with predictable results.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Mobbs and Lavie cannot be combined because Lavie requires a printable surface and the beverages prepared in Mobbs have no printable foamed or frothed substrate and Mobbs cannot dispense an appropriate beverage. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, one having ordinary skill in the art, desiring to produce a foam-topped beverage printed with a digital image, would look to Lavie for a teaching of dispensing an appropriate beverage and would be readily able to modify the apparatus of Mobbs to be able to .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mobbs teaches that it is desirable to automatically identify and dispense beverages and Lavie teaches that it is desirable to print images on appropriate beverages and therefore one having ordinary skill in the art would be motivated to combine the teachings of the prior art references to identify and dispense printed beverages.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the combination is based upon realizing the advantages of both systems in the prior art and therefore, the modification of Mobbs to produce additional types of beverages having additional, desirable characteristics is well within the level of ordinary skill in the art.
In response to applicant’s argument that the modification of the system of Mobbs with the printing of Lavie does not create a functional system, as discussed above, the modification does not require bodily incorporation of the secondary invention into the system of the first and, 
In response to applicant’s argument that there is no explanation as to why it would be obvious to modify Mobbs to include the printing of Lavie, the examiner stated in the above rejection that the modification would have been obvious “in order to provide a decorated drink product having an appropriate colorant”. As previously discussed, Lavie teaches that it is desirable to produce a decorated drink. Mobbs teaches that it is useful to have a system which can identify and provide a desired beverage. Therefore, a combination of the teaching of Mobbs and Lavie would modify the automated system of Mobbs to include providing decorated drinks, as taught by Lavie, effectively improving and expanding the output of the system of Mobbs. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853